Case 1:16-cv-00503-MSM-PAS Document 44 Filed 09/23/20 Page 1 of 5 PageID #: 412




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
  RICHARD A. ENGERT,                       )
      Plaintiff,                           )
                                           )
  v.                                       ) C.A. No. 16-cv-503-MSM-PAS
                                           )
  DOMINION DIAGNOSTICS, LLC,               )
      Defendant.                           )
                                           )

                           MEMORANDUM AND ORDER

       Richard A. Engert has brought claims of age discrimination under federal

 and state law against his former employer, Dominion Diagnostics, LLC

 (“Dominion”). (ECF No. 1). Mr. Engert worked at Dominion as a medical

 technologist from 2007 until his termination in 2015. Mr. Engert was terminated

 after his employer learned that he, along with several other employees, were

 leaving work before the end of their shifts. After the parties concluded discovery,

 Dominion moved for summary judgment, arguing that the facts are largely

 undisputed and do not sustain Plaintiff’s burden of demonstrating a trial worthy

 prima facie case of a violation of the Age Discrimination in Employment Act

 (ADEA). In support of its Motion Dominion also contends that Mr. Engert was

 terminated because he failed to meet the legitimate expectations of his employment

 and that there is no evidence to rebut its claim that he was terminated for

 legitimate, nondiscriminatory reasons.
Case 1:16-cv-00503-MSM-PAS Document 44 Filed 09/23/20 Page 2 of 5 PageID #: 413




       Because the Court finds that there exist genuine issues of material fact in

 dispute that a jury must resolve, the Court DENIES Dominion’s Motion for

 Summary Judgment. (ECF No. 30).

 Standard of Review

       When making a summary judgment determination, the Court reviews the

 entire record and considers the facts and inferences in the light most favorable to

 the nonmoving party. Continental Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d

 370, 373 (1st Cir. 1991). Summary judgment is warranted when “the pleadings

 [and discovery], together with the affidavits, if any, show that there is no genuine

 issue as to any material fact and that the moving party is entitled to a judgment as

 a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (citing

 Fed. R. Civ. P. 56(c)). In employment cases, summary judgment is appropriate

 when the party opposing the motion “rests merely upon conclusory allegations,

 improbable inferences, and unsupported speculation.” Feliciano de la Cruz v. El

 Conquistador Resort & Country Club, 218 F.3d 1, 5 (1st Cir. 2000); Bonilla v.

 Electrolizing, Inc., 607 F. Supp. 2d 307, 314 (D.R.I. 2009). The motion must be

 denied if there is sufficient evidence from which a reasonable jury could infer that

 the adverse employment action was based on discriminatory animus or that the

 employer’s articulated reason is a sham and the true reason is discriminatory.

 Trainor v. HEI Hosp., LLC, 699 F.3d 19, 28 (1st Cir. 2012); Smith v. F.W. Morse &

 Co., 76 F.3d 413, 421 (1st Cir. 1996).




                                           2
Case 1:16-cv-00503-MSM-PAS Document 44 Filed 09/23/20 Page 3 of 5 PageID #: 414




 Analysis
       Because there is no direct evidence of discrimination alleged in this case, the

 Court follows the analysis enunciated in McDonnell Douglas Corp. v. Green, 411

 U.S. 792, 802-05 (1973).1 Developed for cases like this one, with no “smoking gun,”

 McDonnell Douglas sets out a three-step, burden-shifting framework. First, the

 plaintiff must meet the threshold McDonnell Douglas step that requires him to

 adduce a prima facie case. To do so, he must demonstrate that there is trial-worthy

 evidence to establish that he suffered an adverse employment action and that the

 adverse action is causally connected either to his status in a protected class or to his

 having engaged in protected activity. Evidence sufficient to establish a prima facie

 case creates a presumption of discrimination and moves the analysis to the second

 McDonnell Douglas step, where the burden shifts to the defendant to articulate a

 legitimate non-discriminatory reason for the adverse action. If the defendant clears

 step two, the third and final step places the burden again on the plaintiff to present

 trial-worthy evidence sufficient to amount to a preponderance that the proffered

 reason for the adverse action is a sham or mere pretext and that the true reason is

 unlawful discrimination or retaliation. Young v. United Parcel Serv., Inc., 135 S. Ct

 1338, 1354-55 (2015).

       To establish a prima facie case of age discrimination, a party needs to show

 that “(i) [he] was over the age of forty, (ii) his work was sufficient to meet his



 1Mr. Engert’s state discrimination claims follow the same analysis. See Neri v. Ross–
 Simons, Inc., 897 A.2d 42, 48 (R.I. 2006) (“This Court has adopted the federal legal
 framework to provide structure to our state employment discrimination statutes.”)
                                             3
Case 1:16-cv-00503-MSM-PAS Document 44 Filed 09/23/20 Page 4 of 5 PageID #: 415




 employer’s legitimate expectations, (iii) his employer took adverse action against

 him, and (iv) the employer sought a replacement with roughly equivalent job

 qualifications, thus revealing a continued need for the same services and skills.”

 Mesnick v. Gen. Elec. Co., 950 F.2d 816, 823 (1st Cir. 1991). Dominion asserts that

 Mr. Engert has failed to prove a prima facie case of age discrimination because he

 cannot show that his work was enough to meet his employer’s legitimate

 expectations. (ECF No. 30 at 6). According to Dominion, Mr. Engert did not meet

 its legitimate expectations because he left work before the end of his shift on several

 occasions. Dominion also argues that, even assuming Mr. Engert has met his prima

 facie burden, it has set forth a legitimate nondiscriminatory reason for

 termination—Mr. Engert’s repeated violations of company policies. Finally,

 Dominion contends there is no evidence in the record supporting Mr. Engert’s

 argument that this reason was pretextual. Id.

         Mr. Engert objects to the Defendant’s Motion for Summary Judgment and

 maintains that he meets all four factors for proving a prima facie claim of age

 discrimination.2 He argues that he met Dominion’s bona fide expectations by

 completing his job responsibilities before leaving work and that Dominion did not

 have an expectation that its employees would work their entire shift if they had

 completed their assigned duties. (ECF No. 34-1). Further, he challenges Dominion’s

 proffered nondiscriminatory reasons for his termination as pretextual and argues

 that his termination was instead motivated by age, noting that two medical



 2   Mr. Engert was fifty-one years old when he was terminated. ECF No. 31 at 1, ¶ 1.
                                            4
Case 1:16-cv-00503-MSM-PAS Document 44 Filed 09/23/20 Page 5 of 5 PageID #: 416




 technicians under the age of forty who engaged in the same alleged violations

 received only written disciplinary actions instead of termination. Id. at 10.

       After reviewing the filings and the record, listening to oral arguments, and

 considering the facts and inferences in the light most favorable to Mr. Engert, the

 Court finds that a genuine dispute of material facts exist that must be resolved by a

 jury. See Continental Cas. Co., 924 F.2d at 373. It is the jury’s role to determine

 whether Mr. Engert met Dominion’s legitimate expectations of job performance as

 well as to decide if the differing treatment by Dominion in disciplining its employees

 over the age of forty (compared to the employees under the age of forty) tends to prove

 discriminatory animus. The parties have presented sufficient evidence indicating

 that these issues “may reasonably be resolved” by a jury “in favor of either party.”

 Anderson, 477 U.S. at 250.

 Conclusion

       For the reasons stated, the Court DENIES the Defendant’s Motion for

 Summary Judgment. ECF No. 30.



 IT IS SO ORDERED.



 _________________________________
 Mary S. McElroy
 United States District Judge

 September 23, 2020




                                           5
